                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                  1:17-cv-00263-FDW

JOE L. SHOLTZ,                      )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
APRIL STROUPE, et al.,              )                            ORDER
                                    )
                  Defendants.       )
___________________________________ )

        THIS MATTER comes before the Court on Defendant April Stroupe’s Motion for

Summary Judgment [Doc. 25] and Plaintiff Joe L. Sholtz’s Motion for Summary Judgment and

Motion to Add Colby Dodd as a Defendant [Doc. 36].

I.      BACKGROUND

        A.      Procedural Background

        Pro se Plaintiff Joe Sholtz is a North Carolina prisoner currently incarcerated at the Federal

Medical Center in Butner, North Carolina. Plaintiff filed this action on September 20, 2017, under

42 U.S.C. § 1983, and an Amended Complaint on January 16, 2018. Plaintiff named as Defendant

April Stroupe, identified as a nurse employed by Southeast Correctional Medical Group, and

working at the Buncombe County Detention Center (the “Jail”) at all relevant times.1 The Plaintiff

claims that Defendant Stroupe was deliberately indifferent to his serious medical needs based on

Stroupe’s failure to provide him with proper medical care related to treatment of his throat cancer

while Plaintiff was incarcerated as a pre-trial detainee at the Jail in 2017 in violation of the Eighth


1
 The Plaintiff also listed an unnamed “Executive” with Southeast Correctional Medical Group (SECMG)
as a Defendant. [Doc. 13 at 2]. The Plaintiff, however, made no allegations specific to this unnamed person
and the Plaintiff’s Amended Complaint survived initial review as to Defendant Stroupe only. [See Doc. 14
at 2].
Amendment. Plaintiff seeks monetary damages and court costs.

        On November 13, 2018, Defendant Stroupe filed her pending summary judgment motion.

[Doc. 25]. In support of her summary judgment motion, Defendant Stroupe has filed her own

Affidavit, the Plaintiff’s medical intake screening records, the SECMG’s Chronic Disease Services

Policy, the Plaintiff’s medical records from the Jail, the Plaintiff’s medical records from outside

care providers, and the Jail’s pharmacy service’s medication storage and disposition policies.2

[Docs. 26-2; 26-3; 26-4; 35-1 through 35-6].

        On November 20, 2018, this Court entered an order in accordance with Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the requirements for filing a response

to the summary judgment motions and of the manner in which evidence could be submitted to the

Court. [Doc. 29]. The Plaintiff was specifically advised that if he had any evidence to offer to

show that there is a genuine issue for trial, he must present it to the Court “in a form which would

otherwise be admissible at trial, i.e., in the form of affidavits or unsworn declarations.” The Court

further advised that:

                An affidavit is a written statement under oath; that is, a statement
                prepared in writing and sworn before a notary public. An unsworn
                statement, made and signed under the penalty of perjury, may also
                be submitted. Affidavits or statements must be presented by
                Plaintiff to this Court no later than fourteen (14) days from the date
                of this Order and must be filed in duplicate.

        The Plaintiff filed a response to Defendant’s summary judgment motion, which consists of

a “Statement of Facts.” Attached thereto are various select pages of Plaintiff’s medical records,

various kiosk records, and Defendant’s discovery responses. [Docs. 30, 30-1]. The Plaintiff


2
 Defendant Stroupe indicated that “kiosk records” would also be filed as Exhibit 7 in support of her
summary judgment motion once the Court allowed Defendant to file certain records under seal. [Doc. 26-
1 at 1, 27]. The kiosk records, however, were not filed with the other exhibits the Plaintiff filed after the
Court allowed Defendant’s motion to seal. [See Doc. 35]. The Plaintiff, however, submitted kiosk records
with his response to Defendant’s summary judgment motion. [See Doc. 30-1].
                                                     2
submitted no affidavits and no statements signed under the penalty of perjury in response to the

Defendant’s summary judgment materials. [See id.]. On February 4, 2019, the Plaintiff filed his

own summary judgment motion. [Doc. 36]. In this motion, the Plaintiff purports to now seek

$250,000 in punitive damages and $450,000 in damages for emotional distress. [Doc. 36 at 1].

Also, in this summary judgment motion, the Plaintiff moves to amend his complaint to add Colby

Dodd as a Defendant in this matter. Mr. Dodd is a physician’s assistant (P.A.) who also provided

care to the Plaintiff at the Jail. [Doc. 36 at 2]. The Plaintiff, however, submitted no admissible

evidence in support of his summary judgment motion. [See Doc. 36].

        B.      Factual Background

        The Defendant’s forecast of evidence shows the following:

        The Jail contracts with Southeast Correctional Medical Group (SECMG) to provide clinical

medical services for inmates. [Id. at ¶ 2]. Defendant April Stroupe is a licensed nurse practitioner

and was employed by the SECMG as the Clinical Site Coordinator at the Jail at all relevant times.

[Doc. 26-2 at ¶ 3].

        When the Plaintiff arrived at the Jail on March 30, 2017 on transfer from his previous place

of incarceration in Tennessee, he had just recently completed a ten-week course of chemotherapy

and radiation treatment for stage IV tonsillar cancer only two weeks before. [Doc. 35-1 at 29, 27].

The Plaintiff was booked at the Jail at 12:21 p.m. on March 30, 2017. [Doc. 35-1 at 29]. The

Plaintiff’s medical intake screening was conducted only an hour later at 1:30 p.m. by Tina Miller,

LPN. [Id.]. The intake record shows that, as a result of his recent cancer treatment, the Plaintiff

has residual blisters and scabs in his throat; red, swollen gums; and a swollen tongue and left side

of his face. [Id.]. The intake record also showed that Plaintiff had a G-tube3 placed in December


3
 A G-tube, or gastrostomy tube, is a tube inserted through the belly that brings nutrition directly to the
stomach.
                                                    3
2016 and that he was prescribed “magic mouthwash po one teaspoon q 6 hours prn,” meaning one

teaspoon of magic mouthwash by mouth every six hours as needed, in addition to several other

medications. [Id.]. The records also note that Plaintiff “takes 2 cans of 1.5 cal4 0500 10 am 1400

and 1900” through his G-tube. [Id.]. Other records show that the Plaintiff had had left ear pain

ever since being diagnosed with cancer in December 2016. [Doc. 35-1 at 13].

        Stroupe was involved in the Plaintiff’s throat cancer treatment while he was incarcerated

at the Jail. [Id. at ¶ 5]. On the day of the Plaintiff’s intake, Defendant Stroupe completed a medical

request for the Plaintiff’s special care needs. [Doc. 35-1 at 37]. The request lists the Plaintiff’s

needs as including, among other things, “Magic mouth wash 1 tsp twice daily. (As needed).” [Id.

at 37]. This request by Stroupe does not reflect the dosage of magic mouthwash listed in Plaintiff’s

intake record. Namely, the Plaintiff’s intake record notes a need for the mouthwash every six

hours, as needed. [Id. at 29]. Whereas, the medical request notes that he needs the mouthwash

twice daily, or every 12 hours.5 [Id. at 37].

        The Plaintiff was examined by Colby Dodd, P.A. (“P.A. Dodd”), the next day on March

21, 2017. P.A. Dodd noted that the Plaintiff had been diagnosed six to seven months ago with

throat cancer while incarcerated at another facility. He further noted that the Plaintiff had been

having ongoing headaches and ear pain that lead to the discovery of a large mass over the left

region of his throat. The Plaintiff underwent ten weeks of radiation and chemotherapy, which had

recently been completed two weeks ago. [Doc. 35-1 at 26]. P.A. Dodd ordered, among other


4
 In the medical records, the Plaintiff’s food supplement is referred to as “1.5 Cal” and “2 Cal,” it seems
interchangeably. [See, e.g., Doc. 35-1 at 26, 32, 37].
5
 The source of this inconsistency is unclear. It is, of course, possible and perhaps likely that Defendant
Stroupe errantly transcribed the dosage of this medication. It is also worth noting, however, that the
Plaintiff’s treating oncologist prescribed the same total daily amount of magic mouthwash as noted by
Defendant Stroupe only a month later. [Doc. 35-1 at 68].


                                                     4
things, that Plaintiff use “Magic mouth wash BID [twice daily]” and requested that the medical

records from Plaintiff’s oncologist be obtained. [Doc. 35-1 at 27].

       On April 11, 2017, the Plaintiff was seen by P.A. Dodd complaining of increased pain and

a feeling of “rawness” in his mouth, tongue, and throat, despite the use of magic mouthwash. [Doc.

35-1 at 25]. P.A. Dodd noted that this pain and “rawness” was secondary to recent radiation

treatment. [Id. at 25]. P.A. Dodd ordered that the Plaintiff’s magic mouthwash be increased to

every four or six hours, “which ever is available.” [Id. at 25].

       Just three days later, on April 14, 2017, the Plaintiff was seen by Charlene Parker, RN, for

a sick call and complained that the mouthwash was not helping his pain, which was keeping him

from sleeping. [Doc. 35-1 at 23]. At this visit, the Plaintiff advised Nurse Parker that the

mouthwash he had been taking in Tennessee was clear and much more effective in soothing his

throat. [Id.]. The Plaintiff reported that his throat was very sore, raw, and felt as though something

might be stuck in it. [Id.]. The Plaintiff also told Nurse Parker that Belew Pharmacy in Tennessee

supplied the Plaintiff’s mouthwash at his previous place of incarceration. [Id.]. In response to this

visit with the Plaintiff, Nurse Parker noted that she:

               Called Belew Pharmacy in Knoxville, TN, to get Magic Mouthwash
               formula pt. had been receiving there. Pharmacist states the
               ingredients were equal parts (60 ml each) of: 2% Viscous Lidocaine,
               Diphenhydramine 12.5 mg/ml, Dexamethasone 0.5 mg/ml, and
               Glycerin (to equal one 240 cc bottle). Shared this info with April
               Stroupe, LPN, CSC. Called Diamond pharmacy and gave this list
               of meds to Chris who also called and verified the compound with
               Belew Pharmacy in Knoxville, TN. New Magic Mouthwash with
               medications previously mentioned above, was created in the
               available med list in Sapphire for ordering, is being compounded for
               pt. today and is scheduled for delivery here tomorrow, 4/15/17. Pt.
               may keep this medication in his cell and use 1 teaspoon every 4-6
               hours PRN for throat discomfort.

[Doc. 35-1 at 23]. The Plaintiff’s records then note that, on April 26, 2017, the patient complained



                                                  5
of increased throat pain and that his throat appeared red and raw. This record reflects that the

patient was scheduled to see his oncologist later in the week and that P.A. Dodd approved an

increase in Plaintiff’s pain medication, Oxycodone. [Id. at 21].

       On April 27, 2017, the Plaintiff had a new patient appointment with oncologist, Martin

Palmeri, M.D., of Cancer Care of WNC. At this visit, the Plaintiff complained of mouth pain and

told Dr. Palmeri that he had been using the magic mouthwash intermittently, but that it did not

seem to be helping. [Doc. 35-1 at 69]. In the note for this visit, Dr. Palmeri prescribed the Plaintiff

5 ml of magic mouthwash four times daily. This is, of course, equivalent to 10 ml twice daily. Dr.

Palmeri also noted that the Plaintiff was “having increased difficulty swallowing and mouth pain,

particularly in the setting of what appears to be an enlarging lesion in the base of the left tongue.

I would recommend further workup and evaluation.” Dr. Palmeri states, “I plan to refer him to

ENT [ear, nose, and throat] for direct laryngoscopy and biopsy.” Dr. Palmeri also noted that he

plans to repeat a PET scan of the Plaintiff’s entire body prior to the Plaintiff’s follow up with Dr.

Palmeri. [Id. at 66].

       On May 4, 2017, the Plaintiff was examined again by P.A. Dodd. P.A. Dodd noted:

               [Plaintiff] presnts [sic] for f/u visit to evaluate nightingale oral
               mucosal pain secondary to radiation burns. Notes Magic Mouth
               wash is helping, however he is not getting it as often as he needs.
               He is using it every 4-6 hrs and apparently running out within a few
               days. He recently went for an initial consult with Avl Oncology,
               where not much was established apparently [as a result of] them not
               having his previous medical records. A f/u appointment was made
               for 2-3 weeks. He notes increased pain and swelling with food and
               liquid intake and that it is very painful to eat. We started him on
               Oxycodone for pain management which seems to help somewhat.

[Doc. 35-1 at 20 (emphasis added)]. P.A. Dodd diagnosed Plaintiff with an oral radiation burn

and noted that he would “attempt to increase frequency of Magic mouth wash, possibly

compounding our own here in the clinic for him with Lidocaine 2% viscous, Malox, and

                                                  6
Benadryl.” [Doc. 35-1 at 20]. There is no evidence, however, that anyone from SECMG,

including Defendant Stroupe, ever compounded the magic mouthwash for the Plaintiff at the Jail.

A few days later, on May 9, 2017, a note in the Plaintiff’s chart, recorded by Defendant Stroupe,

states “[p]er Colby Dodd, PA-C Oxycodone [d]iscontinued due to patient holding in cell and not

taking as prescribed. Offer to patient to have meds crushed and patient refused. Stated he did not

want the medication anymore.” [Doc. 35-1 at 19].

       It appears that at some time between the Plaintiff’s first visit with Dr. Palmeri on April 24,

2017 and his follow up appointment on May 18, 2017, the Plaintiff underwent a PET scan, as the

PET scan results are documented in the note for the May 18 visit. [See Doc. 35-1 at 71]. Dr.

Palmeri notes the results are “concerning for residual metabolically active malignancy.” [Id.].

Then, on May 24, 2017, Defendant Stroupe entered in Plaintiff’s medical chart that the Plaintiff’s

pain medication would be re-started “as long as it is crushed.” [Doc. 35-1 at 18]. On or about

May 25, 2017, P.A. Dodd sought and obtained approval for the Plaintiff to receive an increased

does of magic mouthwash, 10 ml six times daily. [Id. at 86-7].

       On June 12, 2017, the Plaintiff had a new patient visit with ENT physician Barry Pate, Jr.,

M.D. [Doc. 35-1 at 175]. Dr. Pate’s note states that the Plaintiff “has been referred from

Buncombe County Corrections re both follow up care and new symptoms regarding Stage 4a left

tonsillar cancer. Treatment ended in Feb 2017 but he now complains of increased difficulty with

pain and swallowing.” [Id. at 175]. After examining the Plaintiff, Dr. Pate concluded that the

Plaintiff “appears to be having ongoing affects from the Chemo and [radiation therapy]. Not

convinced he is having any recurrence at this time.” Dr. Pate recommended that the Plaintiff

follow up with his physicians in Tennessee “because they would have a better understanding of

what the cancer looked like prior to treatment and whether he is getting response now.” [Id. at



                                                 7
176]. Dr. Pate also recommended that the Plaintiff “continue present pain management as needed”

and prescribed an antibiotic for the Plaintiff. [Id.].

        On the same day as the Plaintiff’s appointment with Dr. Pate and after the Plaintiff

presented to Defendant Stroupe for an increase in pain medication, P.A. Dodd authorized an

increase in the dosage of Plaintiff’s pain medication. [Doc. 35-1 at 16]. On June 19, 2017, the

Plaintiff again saw Dr. Palmeri and reported on his appointment with Dr. Pate. The Plaintiff told

Dr. Palmeri that his magic mouthwash had “helped to some degree with mouth pain,” that it was

still painful to swallow, and that he was currently taking 5 mg of Oxycodone twice a day. [Id. at

119]. Dr. Palmeri ordered an additional antibiotic for the Plaintiff, and stated, in summary, that if

the Plaintiff’s symptoms do not improve in two to three weeks with his current therapies, the

Plaintiff should return to Dr. Pate for reevaluation. [Id. at 115]. On the same day, Dr. Palmeri

gave a phone order to Defendant Stroupe for the new antibiotic and another increase in Plaintiff’s

pain medication, which Defendant Stroupe documented in the Plaintiff’s chart. [Id. at 15]. There

is no evidence in the record that this order was not followed.

        Defendant Stroupe entered notes in Plaintiff’s chart for both August 9 and 10, 2017,

documenting calls from the office of Dr. Hanna related to medication approvals and follow up

care. [Doc. 35-1 at 10]. Dr. Hanna was the Plaintiff’s treating oncologist in Tennessee while

Plaintiff was incarcerated there. It is unclear from the record when the Plaintiff resumed care with

Dr. Hanna, but it presumably was in response to Dr. Pate’s recommendation that the Plaintiff be

seen by his physicians in Tennessee. [See Doc. 35-1 at 176]. Then, on August 11, 2017, Defendant

Stroupe noted in the Plaintiff’s chart the following:

                Received a threatening message through the kiosk from [the
                Plaintiff] today. Went to the unit to speak with patient and he
                refused to talk to me. Stated that he didn’t care and that it was all
                “bullshit.” I had the patient’s a.m. dose of oxycodone with me since

                                                   8
                it was missed this a.m. due to pharmacy shipment. Patient also
                refused medication and stated that “he didn’t need it anyway.” I
                offered multiple times to explain to the patient about the situation
                and why his medication was running late. He didn’t want to hear
                anything I had to say. Officer Austin and Officer McDowell both
                witnessed this communication and he is receiving a lock back due
                to disrespect.

[Doc. 35-1 at 11 (punctuation and grammar corrected)].

        On August 22, 2017, the Plaintiff was seen by a Nurse Practitioner, Christine Wilson, in

Dr. Hanna’s office “for a regularly scheduled follow up appointment.” [Doc. 35-1 at 129]. In the

record for this visit, Ms. Wilson notes that “the patient is requesting to transfer care here given that

he had his original course of chemo and radiation her [sic].” [Id.]. Ms. Wilson also states that,

“[a]t a previous visit, a PET-CT as well as an ENT referral was placed, however, the patient was

unable to get these. Therefore, we will better coordinate with the jail in Asheville to insure [sic]

he gets his ENT referral as well as PET-CT.”6 [Id.]. The next day Dr. Hanna’s office sent

Defendant Stroupe a fax requesting that the Plaintiff be able to get a second opinion from a

different ENT physician. [Id. at 130].

        On or around September 7, 2017, the Plaintiff mailed his original Complaint in this matter.

[Doc. 1]. It was filed on September 20, 2017. On or around September 12, 2017, the Plaintiff

underwent another PET scan, which was “concerning for recurrent disease on the left tonsil along

with possible metastatic lymph node left neck and right hilum.” [Doc. 35-1 at 151]. On September

18, 2017, the Plaintiff was seen for a second opinion by ENT Robert Moore, M.D., with Asheville

Head, Neck & Ear Surgeons. [Doc. 35-1 at 151]. Dr. Moore noted that the Plaintiff had finished

his chemotherapy and radiation therapy in March 2017 but had “had a significant break in his



6
 It is not entirely clear from the record, but it appears that Nurse Wilson is referring to an order that was
given by Dr. Hanna while the Plaintiff was still incarcerated in Tennessee. In any event, there is no evidence
that Defendant Stroupe or anyone at SECMG was ever made aware of this order.
                                                      9
therapy due to treatment toxicity.” [Id.]. The Plaintiff reported to Dr. Moore that he had had

worsening left ear pain, throat pain and trismus (lockjaw) over the last six weeks. [Id.]. Dr. Moore

concluded that the Plaintiff’s history along with PET scan results and clinical examination findings

were suggestive of “likely recurrent/persistent squamous cell carcinoma left tonsil fossa.” [Id. at

147]. A cut biopsy was, therefore, performed at this visit. [Id.]. Dr. Moore noted that if the results

did not confirm the suspected diagnosis, the Plaintiff would undergo a biopsy of the deep tissue

under anesthesia. [Id.]. The results of the biopsy, which were available the next day, showed

“features consistent with ulceration, no tumor seen.” [Id. at 145].

       On October 10, 2017, Tonia Bartlett, LPN, recorded in the Plaintiff’s chart that he was out

of Oxycodone.      Nurse Bartlett called Dr. Hanna’s office for approval for additional pain

medication. Dr. Hanna’s office returned her call on October 12, 2017, requesting that the Plaintiff

be provided Oxycodone pending the outcome of the biopsy that was scheduled for October 20,

2017. [Id. at 10]. The Plaintiff was given a two-week supply of this medication. [Doc. 35-1 at

9]. Plaintiff underwent the deep tissue biopsy at Mission Hospital on October 20, 2017, as planned.

The results showed only “ulcerated and inflamed squamous mucosa.” The biopsy was negative

for cancer. [Id. at 161].

       Then, on November 1, 2017, Nurse Bartlett documented that she had received a phone call

from a nurse with Hanna Oncology, that the biopsy report had been received and reviewed, and

that the Plaintiff’s Oxycodone was to be discontinued. Nurse Bartlett also wrote that the Plaintiff

was to have a follow up CT scan in 3 months and schedule a follow up with Dr. Hanna after the

scan. [Doc. 35-1 at 9]. On December 4, 2017, the Court learned that the Plaintiff had been

transferred to the Western Virginia Regional Jail in Salem, Virginia. [Doc. 10]. It appears from

the record that the Plaintiff had been transferred there sometime in November 2017. [See Doc.



                                                 10
30-1 at 50].

       The Plaintiff, on the other hand, alleges as follows:

        Defendant April Stroupe “made it her duty” to ignore the Plaintiff’s medical condition.

The Plaintiff claims that Defendant Stroupe ignored his oncologist’s orders for treatment and tests.

[Doc. 13 at 13]. The Plaintiff alleges that his doctors prescribed “Magic Mouthwash” to treat

infection, sores, and blisters and to numb his throat, but that Defendant Stroupe prepared the

mixture herself rather than have the pharmacy prepare it. [Id.]. Plaintiff alleges “[t]hat’s why I

had so many problems. May, June, July I had ifections [sic] blisters and huge sores swelling…. I

had a [sic] earache so bad at times had to stay in my cell. I stumbled around Officer Raines once

I couldn’t even stand up.” [Id.].

        Plaintiff also alleges that he would run out of his “2 Cal” food supplement, which he took

through a “tube in his stomach,” every three weeks up to five days at times. He also states that he

was given molded and outdated 2 Cal. [Id. at 12-13, 15]. The Plaintiff also alleges that he went

to see “[his] oncology doctor in Knoxville, TN, Dr. Hanna [because] Mission Hospital didn’t want

to see [him]. Dr. Hanna orders tests for 3 months 3 times before April Stroupe does the tests.”

[Id. at 15 (some grammatical errors corrected)].

       While the Plaintiff made these allegations in his Complaint, they are directly contradicted

by the Plaintiff’s own medical records. Further, the Plaintiff presented no evidence in response to

Defendant’s summary judgment motion to create a genuine issue of material fact for trial.

Defendant Stroupe, however, specifically responded to the Plaintiff’s allegations in her summary

judgment Affidavit, in which she swears that:

               (6) Mr. Sholtz was never given any outdated medication or 2cal
               feedings by myself or any other Southeast medical personnel.

               (7) Additionally, Mr. Sholtz never went days without receiving his

                                                11
               2cal tube food or any other prescribed medication.

               (8) I never mixed any medications for a patient, and did not mix any
               medication or mouthwash for Mr. Sholtz. Instead, I made numerous
               efforts to ensure that Mr. Sholtz received his medications and
               mouthwash prescribed to him by various physicians.
                                                    …
               (10) Based on my 15 years of experience as a nurse, I believe the
               care we provided Mr. Sholtz went above and beyond what was
               required as we constantly responded to Mr. Sholtz’s complaints in a
               timely manner, would try to convince him to take medication when
               he refused, and allowed him to have narcotics despite his verbally
               abusive and threatening remarks to staff and his previous violations
               of distributing his medication to other inmates.

               (11) I also purchased Listerine for Mr. Sholtz, using my own
               personal funds, to help sooth his throat pain.

               (12) Any time Mr. Sholtz made a complaint, was prescribed
               medication, needed to be referred to another physician, or needed
               refills for medication, I, and Southeast medical team, met the
               demands in the ordinary course of business with diligence and care
               to ensure that Mr. Sholtz’s throat cancer needs were accommodated.

[Doc. 26-2 at ¶¶ 6-8, 10-12].

II.    STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

       The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)



                                                 12
(internal citations omitted).

       Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings

to defeat a motion for summary judgment. Id. at 324. The nonmoving party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818

(4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S.Ct. 2658,

2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

III.   DISCUSSION

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or inappropriate medical

treatment fall within the Eighth Amendment’s prohibition against cruel and unusual punishment.7

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a



7
  Because Plaintiff was a pre-trial detainee at all relevant times, his deliberate indifference claim
is properly brought under the Fourteenth Amendment, rather than the Eighth Amendment, but the
analysis is the same. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239 (1983); but see
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473, 2475 (2015) (holding that the test for excessive
force claims brought by pre-trial detainees under the Fourteenth Amendment differs from the test
for excessive force claims brought by convicted prisoners under the Eighth Amendment). This
Court observes that even if the Fourth Circuit were to apply the Kingsley v. Hendrickson “objective
unreasonableness” standard that currently applies to pre-trial detainees’ excessive force claims to
pre-trial detainees’ deliberate indifference claims, the Plaintiff has still not presented sufficient
evidence to withstand Defendant’s summary judgment motion.

                                                 13
plaintiff must show a “deliberate indifference to serious medical needs” of the inmate. Id.

“Deliberate indifference requires a showing that the defendants actually knew of and disregarded

a substantial risk of serious injury to the detainee or that they actually knew of and ignored a

detainee’s serious need for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

Cir. 2001) (citations omitted). “To establish that a health care provider’s actions constitute

deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Allegations that might be sufficient to support negligence and medical malpractice claims

do not, without more, rise to the level of a cognizable Section 1983 claim. Estelle, 429 U.S. at

106; Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it.”). To be found liable under the Eighth

Amendment, a prison official must know of and consciously or intentionally disregard “an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Johnson

v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a prison doctor is mistaken or negligent

in his diagnosis or treatment, no constitutional issue is raised absent evidence of abuse, intentional

mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp. 757, 762 (D. Md.

1975), aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to medical care. No right

exists to the type or scope of care desired by the individual prisoner. Id. at 763. Therefore, a

disagreement “between an inmate and a physician over the inmate’s proper medical care [does]

not state a § 1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766

F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim against a defendant physician

for allegedly discharging the plaintiff too early from a medical clinic, as such claim did not rise to



                                                 14
the level of deliberate indifference but would, “at most, constitute a claim of medical

malpractice”).

       Here, the undisputed facts show that Defendant Stroupe was not deliberately indifferent to

Plaintiff’s medical needs—and, in fact, Stroupe acted diligently and attentively to the Plaintiff’s

special needs and in accordance with the orders of the Plaintiff’s treating physicians. [See Doc.

26-2 at ¶¶ 5, 8, 10, 12]. Defendant Stroupe testifies and the medical records support that she

followed all care instructions P.A. Dodd and the various other physicians who treated the Plaintiff.

[Id.]. Stroupe also testified and the records reflect that she followed the instruction of pharmacists

who provided medications to treat the Plaintiff for his throat cancer. [Id.]. The Defendant’s

forecast of evidence demonstrates that she acted diligently, was attentive to the Plaintiff’s special

needs, and acted in accordance with the orders of the Plaintiff’s treating physicians.

       The Plaintiff, however, has provided no evidence by way of affidavit or under the penalty

of perjury to create a genuine issue of material fact relative to the Defendant’s forecast of evidence.

[See Doc. 30]. Specifically, and not by way of limitation, the Plaintiff presented no evidence,

sworn or otherwise, that any alleged lapses in the provision of Plaintiff’s Magic Mouthwash or

2Cal supplement was the fault of Defendant Stroupe. While there is some evidence that there may

have been a brief delay in SECMG having the correct formulation of Plaintiff’s magic mouthwash,

there is no evidence that Defendant Stroupe – or any of Plaintiff’s healthcare team at the Jail --

was responsible for that delay. Further, while there is some evidence that there may have been

brief delays in the Plaintiff’s stock of magic mouthwash being refilled during the course of his

incarceration, there is no evidence that these delays were the result of any negligence by Defendant

Stroupe, let alone any deliberate indifference to the Plaintiff’s medical needs. Rather, at best, it

appears that Plaintiff may have used the mouthwash more frequently than prescribed, which was



                                                  15
causing him to run out before he was due to receive more.

       Also, the kiosk records the Plaintiff submitted in response to Defendant’s summary

judgment motion also tend to show that Defendant Stroupe and the SECMG staff performed their

duties diligently and were responsive to the Plaintiff’s concerns and requests for care. [See Doc.

35-1 at 7, 8, 13, 14, 17-20, 23-28, 32, 33, 37, 39]. The medical records reflect that the healthcare

providers who treated the Plaintiff at the Jail, including Defendant Stroupe, consistently sought to

provide the Plaintiff with the treatment prescribed by his outside healthcare providers. They were

also responsive to the Plaintiff’s needs and requests for additional care. There is, therefore, no

genuine issue of material fact as to whether Defendant Stroupe was deliberately indifferent to

Plaintiff’s serious medical needs.

       The Plaintiff has also presented no evidence in support of his allegation that Defendant

Stroupe ignored the Plaintiff’s oncologist’s orders for treatment or tests. The Plaintiff specifically

alleges that Defendant Stroupe failed to do certain tests ordered by Dr. Hanna. While there is some

evidence in the record that Dr. Hanna may have ordered a PET scan and referral to an ENT

physician while the Plaintiff was incarcerated in Tennessee, there is no evidence that Defendant

Stroupe, or anyone from SECMG for that matter, was ever made aware of that order or failed to

follow it. Furthermore, there is no other forecast of evidence before the Court even suggesting a

failure by Defendant Stroupe or any other SECMG staff to follow the orders of the Plaintiff’s

oncologists or other healthcare providers.

       Next, the Plaintiff has not forecasted any evidence to show that he actually suffered an

injury caused by any alleged conduct by Stroupe. It is well established that a delay in medical care

without resulting injury does not violate the Eighth Amendment. See Strickler v. Waters, 989 F.2d

1375, 1380-81 (4th Cir. 1993). The evidence shows that the Plaintiff completed chemotherapy



                                                 16
and radiation therapy for stage IV tonsillar cancer only two weeks before the beginning of his

detention at the Jail. The evidence also shows that the Plaintiff arrived at the Jail in a compromised

condition and with radiation burns and throat pain. The Plaintiff seeks to attribute the continuation

of those conditions to Defendant Stroupe’s care but fails to actually connect any action or inaction

by Stroupe to these conditions.

       In short, the Plaintiff has not forecast evidence to show that anything Defendant Stroupe

did or did not do caused injury to the Plaintiff.

       Ultimately, the Plaintiff’s claims cannot meet the high burden necessary to establish

deliberate indifference to Plaintiff’s serious medical needs or that Defendant Stroupe’s care (or

lack of care) was the reason for the Plaintiff’s alleged injuries. The Court, therefore, finds that

Plaintiff has failed to raise a genuine factual dispute sufficient to overcome Defendant’s summary

judgment motion.

IV.    PLAINTIFF’S MOTION TO ADD P.A. DODD AS A DEFENDANT

       In his summary judgment motion, the Plaintiff moved to amend his complaint to add P.A.

Dodd as a Defendant. [Doc. 36 at 2]. In addition to being prejudicially late and lacking in proper

form, the Plaintiff’s motion is also futile. Leave to amend should be “freely give[n] . . . when

justice so requires.” FED. R. CIV. P. 15. However, “a district court has discretion to deny a motion

to amend a complaint, so long as it does not outright refuse ‘to grant the leave without any

justifying reason.’” Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010)

(citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A district court may deny a motion to amend

when the amendment would be prejudicial to the opposing party, the moving party has acted in

bad faith, or the amendment would be futile. Id.

       Here, the Court’s grant of summary judgment for Defendant Stroupe would apply just as



                                                    17
              equally to the care provided by P.A. Dodd. In reviewing the Plaintiff’s medical records relative to

              the instant summary judgment motion, it is also evident that P.A. Dodd did not act with deliberate

              indifference to Plaintiff’s serious medical condition. As such, even if the Court were to allow

              Plaintiff’s motion to add P.A. Dodd as a Defendant, summary judgment would be granted in his

              favor in any event. As such, the Plaintiff’s motion to amend is denied.

              V.          CONCLUSION

                          In sum, for the reasons stated herein, the Court grants Defendant Stroupe’s summary

              judgment motion, denies the Plaintiff’s summary judgment motion, and denies Plaintiff’s motion

              to amend his complaint to add Colby Dodd, PA-C, as a Defendant.

                          IT IS, THEREFORE, ORDERED that:

                          1. Defendant Stroupe’s Motion for Summary Judgment [Doc. 25] is GRANTED, and this

                             action is dismissed with prejudice.

                          2. Plaintiff’s Motion for Summary Judgment [Doc. 36] is DENIED.

                          3. Plaintiff’s Motion to Add Colby Dodd as a Defendant in this matter [Doc. 36] is

                             DENIED.

                          4. The Clerk is respectfully instructed to terminate this action.

Signed: August 14, 2019




                                                                   18
